P]PR CURIAM.
There seems to be no necessity or propriety in requiring particulars called for by the following paragraphs of the affidavit upon which granted: As to the defense to the first counterclaim, Nos. 1, 2, 3, 4, 6, 7, 12, 13, *111614, and 15. As to the defense to the second coulaterclaim, paragraphs 1, 2, 3, and 4. The order appealed from should therefore be modified, so as to grant the motion for the bill of particulars, eicept in respect to the clauses hereinbefore enumerated, and, as so modified, affirmed, without costs.